Citation Nr: 0327117	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  90-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability other than headaches and dizziness.  

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a head injury with headaches 
and dizziness.  

3.  Entitlement to a disability rating in excess of 
20 percent for low back strain.  

4.  Entitlement to an effective date earlier than August 29, 
1989, for the current 20 percent rating for low back strain.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1980 to June 
1982, when he was discharged under honorable conditions for 
failure to maintain standards for retention.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Wichita, Kansas, 
and Jackson, Mississippi, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  The claims files was 
most recently under the jurisdiction of the Jackson RO.  

In a March 1997 decision, the Board granted an increased 
rating of 20 percent for the service-connected low back 
strain; denied a rating in excess of 20 percent for the low 
back strain, denied a rating in excess of 10 percent for 
residuals of a head injury with headaches and dizziness, and 
denied service connection for a neurological disability other 
than headaches and dizziness.  Subsequently, the U. S. Court 
of Appeals for Veterans Claims (Court) vacated the portion of 
the March 1997 Board decision denying the veteran's appeal 
and remanded the three issues on appeal to the Board for 
further development.  The Board, in turn, remanded the appeal 
to the RO in August 2001 to complete the development 
specified by the Court.  

While the case was in a remand status, the veteran initiated 
an appeal to the Board on the issue of an earlier effective 
date for the 20 percent rating for low back strain; and he 
initiated an appeal on the TDIU issue, which is addressed in 
the remand that follows the order section of this decision.  
The service connection issue is also addressed in the remand, 
and the issue of an increased rating for headaches and 
dizziness as residuals of a head injury, which is 
inextricably intertwined with the service connection issue, 
is deferred pending resolution of the service connection 
issue.  


FINDINGS OF FACT

1.  The veteran was informed by letter in May 1997 of the 
rating decision assigning an effective date of 20 percent for 
an increased rating of 20 percent for his low back strain. 

2.  In response to the veteran's notice of disagreement, the 
RO mailed the veteran a Statement of the Case on the 
effective date issue in April 1999.

3.  Thereafter, no written communication addressing the 
effective date issue was received from the veteran or his 
representative until October 2002.

4.  All evidence and information necessary for an equitable 
disposition of the claim for a rating in excess of 20 percent 
for low back strain have been obtained.  

5.  The service-connected low back disability more nearly 
approximates lumbosacral strain with muscle spasm on extreme 
forward bending with unilateral loss of spine motion in a 
standing position than it does severe lumbosacral strain with 
pain on motion; the limitation of motion of the veteran's 
lumbar spine does not more nearly approximate severe than 
moderate.  







CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292 and 5295 (2002).  

2.  The veteran has not filed a timely substantive appeal 
with respect to the issue of entitlement to an earlier 
effective date for a 20 percent rating for low back strain.    
38 U.S.C.A. § 7105(a) & (d)(3) (2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective 

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  

In a March 1997 decision, the Board granted an increased 
rating of 20 percent for the service-connected low back 
strain.  In a May 1997 rating decision implementing the Board 
decision, the RO assigned an effective date of August 29, 
1989, for the 20 percent rating.  The appellant filed a 
notice of disagreement with this effective date in the same 
month, and a Statement of the Case was issued to him on this 
issue in April 1999, at which time he was informed of the 
time period in which to perfect this appeal to the Board by 
filing a substantive appeal.  Thereafter, no written 
communication addressing the effective date issue was 
received from the veteran or his representative until October 
2002, long after the deadline for filing a timely substantive 
appeal had expired.  In the absence of a timely substantive 
appeal, the Board does not currently have jurisdiction over 
the earlier effective date issue, and the appeal as to that 
issue must be dismissed for this reason.  

Increased Rating 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the claim, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated September 18, 2001, and 
February 6, 2002.  Therefore, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claim, and 
extensive VA and private medical records have been obtained 
in connection with the present appeal.  Neither the appellant 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
current claim (see the appellant's written statement dated in 
February 2002 and the report of his telephone call to the RO 
on December 12, 2002), and the Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

In August 1985, the Board granted service connection for low 
back strain, observing that, even though the appellant had a 
congenital spinal anomaly (including a transitional vertebra 
at L5 and a narrowing of the L5-S1 joint space, resulting in 
a congenitally-shortened right leg) which left the back 
susceptible to the slightest injury, recurrent lumbar 
muscular strains in service were clearly associated with the 
appellant's current complaints of low back pain.  A 
10 percent rating was later assigned for the service-
connected low back disability, effective from June 1982.  

A VA Social and Industrial Survey in December 1986 concluded 
that the appellant was using poor judgment by placing himself 
at risk in his work setting (i.e., lifting heavy mail bags 
despite his back problems).  A history of a mild low back 
syndrome was noted on a VA general medical examination of the 
appellant in April 1987.  In March 1988, the Board affirmed 
on appeal the 10 percent rating for the service-connected low 
back strain.  

The current increased rating claims were filed in August 
1989, at which time the appellant was hospitalized at a VA 
facility for the treatment of chronic depression complicated 
by symptomatic alcoholism, with the current crisis revolving 
around his job situation as a mail handler for the postal 
service.  The history of chronic low back strain was noted 
during this period of hospital care, but no relevant 
complaints or treatment was recorded at this time.  

The appellant testified at a hearing held at the RO in March 
1990.  He said that he was not taking any medications for his 
low back because nothing had worked.  He was still employed 
as a mail handler, which required that he lift heavy mail 
bags, thereby aggravating his back.  He claimed that he had 
missed a substantial amount of time from work due to his 
service-connected injuries, but relevant documentation 
submitted by the appellant indicates that he was suspended 
from work on several occasions for failure to maintain a 
proper work schedule and for AWOL.  The periods missed from 
work included VA hospitalizations in July-September 1989, 
which were primarily for the treatment of depression.  The 
appellant denied that he currently had an alcohol abuse 
problem at this hearing.  

The appellant was again hospitalized at a VA facility in May 
1990 for complaints of depression, headaches and suicidal 
ideation, after he began drinking the previous Saturday.  No 
complaints or treatment involving the low back are reflected 
by the relevant medical records at this time.  

The appellant was again hospitalized at a VA facility from 
February to April 1991 because he was isolating himself and 
having difficulty functioning.  He had quit his postal job, 
and he was on probation following a purse-snatching incident, 
which he claimed not to remember and blamed on his 
psychotropic medications.  The relevant medical records 
reflect no complaints of or treatment for a low back 
disability at this time.  

The appellant was again hospitalized at a VA facility from 
June to July 1991 and from July to August 1991 due to 
headaches, blackouts, a return to drinking, attacks of rage, 
and financial troubles leading to feelings of depression.  No 
complaints or treatment involving the low back were reported 
at this time.  

The appellant was again hospitalized at a VA facility from 
January to February 1992 with complaints of headaches, 
insomnia, depression, memory loss, poor concentration, 
stuttering, and blackouts.  He admitted to recent alcohol and 
drug use.  No complaints of or treatment for a low back 
disability are documented at this time.  

Several private medical reports dating from October 1992 to 
December 1993 are of record.  In October and December 1993, 
the appellant complained of back pain, and he reported in 
December that he had reinjured his back.  Back examination in 
October and December 1993 showed mild lumbar spasm with 
normal straight leg raising results and no lower extremity 
sensory deficit.  It was further noted in December 1993 that 
the appellant's pain response on back examination at that 
time was markedly exaggerated.  

On a VA joints examination in November 1995, the appellant 
complained of aching lower back pain made worse by lifting or 
bending.  Physical examination disclosed a normal spinal 
posture with slight tenderness at L3-4 but no paravertebral 
muscle spasm.  Forward flexion was to 70 degrees; extension 
to 40 degrees; bilateral rotation and rotary bending were to 
30 degrees.  There was no sciatic nerve tenderness or gross 
motor sensory reflex loss; and straight leg raising tests 
were negative bilaterally, as were lumbosacral X-ray films.  

As noted above, in a March 1997 decision, the Board increased 
the disability rating for the service-connected low back 
strain from 10 percent to 20 percent, and the RO made the 
award effective from the date of receipt of claim in August 
1989.  

In May 1999, a VA spinal examiner reported that she was 
unable to fully assess the appellant's lumbar range of motion 
due to his constant complaints of pain.  Flexion was to 
45 degrees; muscle spasms and crepitation were present with 
movement; there was also numbness and tingling in both lower 
extremities and decreased reflexes.  The appellant complained 
that his usual activities were limited to "nothing" because 
of his back pain; he claimed that he sat and watched TV all 
day, even avoided bathing (tub bath) or shaving until he had 
to.  He allegedly was unable to drive, rake the yard, lift or 
bend because of back pain; and he became very tearful 
describing his many limitations to this examiner.  
Precipitating factors for back pain were any movement, cold 
weather, and rainy weather; alleviating factors were 
medications, alcohol, and hot water.  

At the appellant's request, his low back disability was re-
examined by VA in October 1999.  The appellant started to cry 
and became very upset during the course of the examination.  
The lumbar spine was nontender on examination, and there were 
no step-offs or paraspinal muscle spasms.  The appellant was 
able to flex only to 30 degrees, and he reportedly had 
essentially zero degrees of extension, lateral bending, or 
rotation secondary to pain.  Reflexes were equal and 
symmetrical, except for the left Achilles reflex which could 
not be elicited.  The appellant was nontender to palpation 
about the greater trochanter bursa and the greater sciatic 
notch.  He had no clonus, the Babinski was going down, and 
the straight leg raising exam was negative.  Examination of 
both lower extremities disclosed intact sensation to the L4, 
L5, and S1 dermatomes and full muscle strength; and the 
appellant had a full range of motion in his ankles, knees, 
and hips.  He was able to walk without a limp, and he could 
heel and toe walk without difficulty.  X-rays of the lumbar 
spine revealed no degenerative changes, fractures, or 
dislocations; and the disc spaces were well-preserved.  The 
diagnosis on this examination was of chronic low back pain.  

In December 2001, medical records were received from the 
Social Security Administration, including records pertaining 
to a period of hospitalization in January-February 1999, when 
the appellant was treated for a schizoaffective disorder, 
alcohol dependency with withdrawal symptoms, and abnormal 
liver function studies of unknown etiology.  No complaints of 
or treatment for a low back disability are documented at this 
time, and physical examination of the back was unremarkable.  

VA outpatient and inpatient treatment records dating from 
October 2000 to August 2001 are also of record.  The 
appellant was again hospitalized at a VA facility in October-
November 2000, January 2001 and May 2001 for the treatment of 
alcohol and chemical dependence, a bipolar disorder with 
psychotic features, and an antisocial personality disorder.  
Other problems treated at this time included cirrhosis of the 
liver and gastroesophageal reflux disease.  It was reported 
in January 2001 that he was very dramatic and exaggerated his 
symptoms.  No complaints of or treatment for a low back 
disability are reflected by the medical records for this 
period, records of subsequent inpatient treatment at a VA 
facility in April 2002 or records of private inpatient care 
in May, June and August 2002.  

In September 2002, the appellant was accorded a comprehensive 
VA spinal examination which included a review of the entire 
claims file.  The appellant complained of chronic low back 
pain with difficulty in such activities as lifting or 
bending.  He also described a tingling sensation radiating 
into both lower extremities without loss of bowel or bladder 
control.  Examination of the back disclosed that the 
appellant could stand erect with no visible or palpable 
muscle spasms, although he complained of marked low back pain 
to every light palpation of the back.  This was judged by the 
examiner to be an overreaction to a very minimal stimulus.  
The appellant demonstrated 50 degrees of flexion (normal is 
95 degrees), 20 degrees of extension (normal is 35 degrees), 
and 20 degrees of left and right lateral bending (normal is 
40 degrees) in the lumbar spine, accompanied by complaints of 
pain on all range of motion testing.  The examiner further 
commented that the appellant essentially had complaints of 
pain throughout the entire examination.  

No focal strength deficits were noted by the VA examiner on 
neurological evaluation of the lower extremities, and 
reflexes were 2+ at the knees and trace at the ankles.  
Sensation to light touch was intact over the lower 
extremities, and no radicular complaints were elicited on 
supine straight leg raising.  X-ray films of the lumbar spine 
were within normal limits with normal vertebral body height 
and alignment and normally maintained disc spaces.  Testing 
for the Goldthwaite's sign was negative and testing for 
abnormal spinal mobility on forced motion was 
contraindicated.  There was no evidence of incoordination, 
weakened movement, or excess fatigability; although 
additional limits on function with increased use or during 
flare-ups were possible.  However, it was not feasible to 
express this in terms of additional limitation of motion with 
any degree of certainty.  In the opinion of the VA examiner, 
the appellant's low back disability would likely limit his 
ability to perform workplace activities such as bending, 
lifting, or carrying; and there would also be some 
limitations on his ability to sit, stand, or walk for 
extended periods of time due to his back problems.  

The appellant was readmitted to a VA facility in September, 
October and November 2002 for detoxification.  A 
musculoskeletal examination in September was unremarkable, 
and no complaints of headaches or low back pain were 
recorded, although the appellant said that he had chronic 
headaches and balance problems, and he reported that he had 
sustained a back injury in 1981.  When detoxification was 
completed, the appellant left the hospital against medical 
advice in November 2002.  

The extensive medical evidence of record, including the 
reports of several periods of extended hospital care, do not 
reflect any complaints or treatment for a low back condition 
until after the appellant reinjured his back in 1993.  Even 
then, it was reported in December 1993 that the appellant's 
pain response on examination of  his back was markedly 
exaggerated, and similar suspicions were reported by at least 
one of the later VA examiners (in September 2002).  Likewise, 
many of the subjective complaints of pain and the more 
limited range of motion figures reported on official 
examinations appear to be grossly exaggerated in view of the 
much milder objective findings reported on the same 
examinations and at other times when the appellant's 
attention was not focused on his claim for an increased 
rating.  

The current 20 percent rating for the service-connected low 
back disability was granted by the Board on the basis of 
medical evidence of back spasms at times and some loss of 
lumbar spine motion, all of which most nearly approximated 
the criteria for a 20 percent rating under Diagnostic Code 
5292 or Diagnostic Code 5295.  There is currently no credible 
evidence of limitation of motion that more nearly 
approximates severe than moderate.  Likewise, there is no 
objective evidence of a listing of the whole spine to one 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, narrowing and 
irregularity of the joint spaces, or of abnormal mobility on 
forced motion, as required for a higher rating under 
Diagnostic Code 5295.  The functional loss due to pain on 
repeated use, etc. is also contemplated by the current 
20 percent rating, and entitlement to a higher rating on this 
basis is not demonstrated by the evidence of record.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication in the record 
that the schedular evaluation is inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability is denied.  

The appeal seeking an effective date earlier than August 29, 
1989, for the current 20 percent rating for low back strain 
is dismissed.  




REMAND

The appellant seeks service connection for a seizure disorder 
and other neurological complications (including psychiatric 
changes) resulting from two head injuries documented in the 
service medical records.  In November 1995, two VA 
neurologists and a physician's assistant who examined the 
appellant at that time reported that they were unable to 
confirm that his seizures were related to the head injuries 
sustained in service or to any other event in service.  This 
medical opinion is unfortunately legally inadequate for the 
Board's purposes and must be supplemented.  A VA psychiatric 
examiner in September 2002 concluded that there was no 
evidence to support the presence of dementia, regardless of 
etiology, and that any neuropsychiatric impairments which may 
be present were not associated with the mild head injuries 
sustained in service; however, this medical opinion did not 
include the seizure disorder which was reported as an Axis 
III diagnosis on this same examination.  

Furthermore, the claim seeking an increased rating for 
headaches and dizziness as residuals of a head injury in 
service is inextricably intertwined with the service 
connection issue, and further consideration of this increased 
rating issue must be deferred until the service connection 
claim is resolved.  

In addition, entitlement to a total disability rating for 
compensation purposes based upon individual unemployability 
(TDIU) was denied by the RO in a rating action dated in 
January 2003.  A timely notice of disagreement with that 
determination was filed by the appellant in April 2003, 
thereby requiring a remand for the issuance of a Statement of 
the Case on this issue pursuant to Manlicon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is remanded to the RO for the following 
further action:  

1.  The RO should issue a Statement of 
the Case to the appellant and his 
representative on the issue of 
entitlement to a TDIU.  If a timely 
substantive appeal is received with 
respect to this issue, the RO should 
complete the appropriate procedural 
development necessary for appellate 
review by the Board.  

2.  The RO should also schedule the 
appellant for a comprehensive 
neurological evaluation by a VA physician 
with appropriate expertise, to include 
all necessary tests, in order to verify 
the existence of the claimed seizure 
disorder based upon the examination 
results and a review of the extensive 
material in the claims file.  If the 
existence of a seizure disorder is 
confirmed, then the examiner is also 
requested to provide a medical opinion, 
based upon a review of the claims files, 
as to whether it is likely, unlikely, or 
as likely as not that the appellant's 
seizure disorder is etiologically related 
to the head injuries reported in the 
service medical records or to some other 
event occurring during service.  The 
rationale for all opinions expressed must 
also be provided.  

3.  The RO should next readjudicate the 
claim seeking service connection for a 
neurological disability other than 
headaches and dizziness based upon a 
review of all of the relevant evidence 
and also, if appropriate, the claim 
seeking an increased rating for the 
residuals of a head injury including 
headaches and dizziness.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a supplemental statement 
of the case and provided the requisite opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  The appellant need take no further 
action until he is otherwise informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



